DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I and Species 3 (Fig. 5 and claims 1-9)  in the reply filed on 09/30/2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and/or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/30/2022.

The status of the claims for this application is as follows.  
Claims 1-9 are currently pending.
Claims 10-20 have been cancelled by the applicant.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2020 and 07/14/2022 was considered by the examiner.

Drawings
The drawings were received on 08/12/2020.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Riley et al. (US 8365754), (hereinafter, Riley).
	Re Clm 1: Riley discloses a tubular connection system (see Figs. 1-15), comprising: a connector (310) coupled to a tubular segment (110), the connector (310) having a first bore (315 along 311) with a first bore diameter (the diameter of 315), the connector comprising: a plurality of connector lugs (321s) extending into the first bore for a first radial distance (see Fig. 4), the connector lugs being positioned circumferentially about the first bore (see Fig. 4); a plurality of gaps (322s), wherein respective gaps of the plurality of gaps are arranged between adjacent connector lugs (see Fig. 4) of the plurality of connector lugs in a first alternating pattern (see Fig. 4); wherein the plurality of connectors lugs are arranged in connector lug rows (see Fig. 4, the rows of lugs), axially separated by connector spaces (see Fig. 4), extending for a first row length axially along the first bore (see Fig. 4); a mating connector (330) coupled to the connector (see Fig. 8), the mating connector having a second bore (335) with a second bore diameter (the diameter of 335), the second bore diameter being smaller than the bore diameter (see Fig. 8), the mating connector (330) comprising: a plurality of mating lugs (341) radially outward for a second radial distance (see Figs. 6 and 7), the mating lugs being positioned circumferentially about the second bore (see Figs. 6-9); a plurality of openings (342), wherein respective openings of the plurality of openings are arranged between adjacent mating lugs (see Figs. 6-9) of the plurality of mating lugs in a second alternating pattern (see Figs. 6-9); wherein the plurality of mating lugs are arranged in mating lug rows (see Figs. 6-9, the rows of lugs), axially separated by mating slots (see Figs. 6-9), extending for a second row length axially along the second bore (see Figs. 6-9).
Re Clm 2: Riley discloses wherein respective axial mating lug lengths of the plurality of mating lugs correspond to respective space lengths of the connector spaces to provide an area to receive the plurality of mating lugs (see Figs. 8 and 9).  
Re Clm 3: Riley discloses wherein respective axial lug lengths of the plurality of connector lugs correspond to respective slot lengths of the mating slots to provide an area to receive the plurality of connector lugs (see Figs. 6-9). 
Re Clm 4: Riley discloses wherein the connector and mating connector are axially movable (during assembly or disassembly), with respect to one another, via alignment of the plurality of mating lugs and the plurality of connector gaps (during assembly or disassembly), wherein the plurality of mating lugs pass through the plurality of connector gaps (during assembly or disassembly).  
Re Clm 5: Riley discloses wherein axial movement between the connector and mating connector is blocked when the plurality of mating lugs at least partially align with the plurality of connector lugs (when the lugs are at least partly longitudinally aligned).  
Re Clm 6: Riley discloses wherein an overall axial length is based, at least in part, on a respective position of the plurality of mating lugs within respective connector spaces (see Figs. 6-9).  
Re Clm 8: Riley discloses a seal (376, the threads are designed to at least seal out large debris) arranged within a groove (the groove formed by the thread 336, and see Fig. 8) formed in the mating connector (see Fig. 8), the seal and the groove being arranged axially higher than the plurality of mating lugs (see Figs. 7 and 8 were the tops/ends of the threads are longitudinally higher than the lugs).  
Re Clm 9: Riley discloses wherein the mating connector is a sleeve (see Figs. 1 and 6-9) positioned about a tubular (370).

The following is an alternative rejection of claim 1 for the rejection of claim 7.

Re Clm 1: Riley discloses a tubular connection system (see Figs. 1-15), comprising: a connector (310) coupled to a tubular segment (110), the connector (310) having a first bore (315 along 311) with a first bore diameter (the diameter of 315), the connector comprising: a plurality of connector lugs (321s) extending into the first bore for a first radial distance (see Fig. 4), the connector lugs being positioned circumferentially about the first bore (see Fig. 4); a plurality of gaps (322s and 317), wherein respective gaps of the plurality of gaps are arranged between adjacent connector lugs (see Fig. 4) of the plurality of connector lugs in a first alternating pattern (see Fig. 4); wherein the plurality of connectors lugs are arranged in connector lug rows (see Fig. 4, the rows of lugs), axially separated by connector spaces (see Fig. 4), extending for a first row length axially along the first bore (see Fig. 4); a mating connector (330) coupled to the connector (see Fig. 8), the mating connector having a second bore (335) with a second bore diameter (the diameter of 335), the second bore diameter being smaller than the bore diameter (see Fig. 8), the mating connector (330) comprising: a plurality of mating lugs (341) radially outward for a second radial distance (see Figs. 6 and 7), the mating lugs being positioned circumferentially about the second bore (see Figs. 6-9); a plurality of openings (342 and 337), wherein respective openings of the plurality of openings are arranged between adjacent mating lugs (see Figs. 6-9) of the plurality of mating lugs in a second alternating pattern (see Figs. 6-9); wherein the plurality of mating lugs are arranged in mating lug rows (see Figs. 6-9, the rows of lugs), axially separated by mating slots (see Figs. 6-9), extending for a second row length axially along the second bore (see Figs. 6-9).
Re Clm 7: Riley discloses a locking assembly (350), coupled to the connector (see Fig. 10), the locking assembly having a locking extension extending into at least one of gap of the plurality of gaps (see Fig. 10), the locking extension blocking rotation of at least one of the connector or the mating connector (see Fig. 10).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features which are similar to the applicant’s claimed invention; US-20040207202-A1, US-4406485-A, and US-3948545-A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
10/05/2022



/ZACHARY T DRAGICEVICH/           Primary Examiner, Art Unit 3679